DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10839806.  This is a statutory double patenting rejection.


	Claims of the patent				Claims of the instant application
1.An electronic device, comprising: a network interface; at least one processor operatively connected with the network interface; and at least one memory storing instructions and operatively connected with the at least one processor, the instructions executable by the at least one processor to: receive a voice input through the network interface as transmitted from a first external device, the voice input including a request to execute a function using at least one application which is not indicated in the voice input, extract a first text from the voice input by executing automatic speech recognition (ASR) on the voice input, when the at least one application is identified based at least in part on the first text, transmit, through the network interface to the first external device, second data associated with the identified at least one application for display by the first external device, and when the at least one application is not identified based at least in part on the first text, reattempt identification of the at least one application by executing natural language understanding (NLU) on the first text to determine the at least one application capable of executing the function.
2. The electronic device of claim 1, wherein the instructions cause the at least one processor to: identify the at least one application program by comparing the first text with at least one of a plurality of prestored sentences, a plurality of prestored phrases, and a plurality of prestored words.
3. The electronic device of claim 1, wherein the instructions cause the at least one processor to: perform the NLU on the first text to identify a domain indicating a set of prestored user intents indicated by the first text.
4. The electronic device of claim 1, wherein the identified at least one application program comprises at least one of an application program downloadable from an app store, a web application program, and an interactive agent program.
5. The electronic device of claim 1, wherein the instructions cause the at least one processor to: when the at least one application is not identified by executing NLU, execute an Internet search on the first text.
6. The electronic device of claim 1, wherein the instructions cause the at least one processor to: after the second data is transmitted to the first external device for display, receive a user selection as transmitted from the first external device.
7. The electronic device of claim 6, wherein the instructions cause the at least one processor to: transmit to the first external device an indication allowing performance of the function based on the user selection.
8. The electronic device of claim 6, wherein the instructions cause the at least one processor to: transmit to the first external device a second indication allowing display of a result of performance of the function by an external server, based on the user selection.
9. The electronic device of claim 6, wherein the instructions cause the at least one processor to: execute the function according to selection of a function available to the identified at least one application, the function derived from at least one of a downloadable application program, a web application program, and an interactive agent program.
10. A method in an electronic device, the method comprising: receiving a voice input through a network interface as transmitted from a first external device, the voice input including a request to execute a function using at least one application which is not indicated in the voice input, extracting, by at least one processor, a first text from the voice input by executing automatic speech recognition (ASR) on the voice input, when the at least one application is identified based at least in part on the first text, transmitting, through the network interface to the first external device, second data associated with the identified at least one application for display by the first external device, and when the at least one application is not identified based at least in part on the first text, reattempting identification of the at least one application by executing natural language understanding (NLU) on the first text to determine the at least one application capable of executing the function.
11. The method of claim 10, further comprising: identifying the at least one application program by comparing the first text with at least one of a plurality of prestored sentences, a plurality of prestored phrases, and a plurality of prestored words.
12. The method of claim 10, further comprising: performing the NLU on the first text to identify a domain indicating a set of prestored user intents indicated by the first text.
13. The method of claim 10, wherein the identified at least one application program comprises at least one of an application program downloadable from an app store, a web application program, and an interactive agent program.
14. The method of claim 10, further comprising: when the at least one application is not identified by executing NLU, executing an Internet search on the first text.
15. The method of claim 10, further comprising: after the second data is transmitted to the first external device for display, receiving a user selection as transmitted from the first external device.
16. The method of claim 15, further comprising: transmitting to the first external device an indication allowing performance of the function based on the user selection.
17. The method of claim 15, further comprising: transmitting to the first external device a second indication allowing display of a result of performance of the function by an external server, based on the user selection.
18. The method of claim 15, further comprising: executing the function according to selection of a function available to the identified at least one application, the function derived from at least one of a downloadable application program, a web application program, and an interactive agent program.
1.An electronic device, comprising: a network interface; at least one processor operatively connected with the network interface; and at least one memory storing instructions and operatively connected with the at least one processor, the instructions executable by the at least one processor to: receive a voice input through the network interface as transmitted from a first external device, the voice input including a request to execute a function using at least one application which is not indicated in the voice input, extract a first text from the voice input by executing automatic speech recognition (ASR) on the voice input, when the at least one application is identified based at least in part on the first text, transmit, through the network interface to the first external device, second data associated with the identified at least one application for display by the first external device, and when the at least one application is not identified based at least in part on the first text, reattempt identification of the at least one application by executing natural language understanding (NLU) on the first text to determine the at least one application capable of executing the function.  

2. The electronic device of claim 1, wherein the instructions cause the at least one processor to: identify the at least one application program by comparing the first text with at least one of a plurality of prestored sentences, a plurality of prestored phrases, and a plurality of prestored words.  



3. The electronic device of claim 1, wherein the instructions cause the at least one processor to: perform the NLU on the first text to identify a domain indicating a set of prestored user intents indicated by the first text.  

4. The electronic device of claim 1, wherein the identified at least one application program comprises at least one of an application program downloadable from an app store, a web application program, and an interactive agent program.  

5. The electronic device of claim 1, wherein the instructions cause the at least one processor to: when the at least one application is not identified by executing NLU, execute an Internet search on the first text.  

6. The electronic device of claim 1, wherein the instructions cause the at least one processor to: after the second data is transmitted to the first external device for display, receive a user selection as transmitted from the first external device.  

7. The electronic device of claim 6, wherein the instructions cause the at least one processor to: transmit to the first external device an indication allowing performance of the function based on the user selection.  
8. The electronic device of claim 6, wherein the instructions cause the at least one processor to: transmit to the first external device a second indication allowing display of a result of performance of the function by an external server, based on the user selection.  

9. The electronic device of claim 6, wherein the instructions cause the at least one processor to: execute the function according to selection of a function available to the identified at least one application, the function derived from at least one of a downloadable application program, a web application program, and an interactive agent program.  

10. A method in an electronic device, the method comprising: receiving a voice input through a network interface as transmitted from a first external device, the voice input including a request to execute a function using at least one application which is not indicated in the voice input, extracting, by at least one processor, a first text from the voice input by executing automatic speech recognition (ASR) on the voice input, - 59 -when the at least one application is identified based at least in part on the first text, transmitting, through the network interface to the first external device, second data associated with the identified at least one application for display by the first external device, and when the at least one application is not identified based at least in part on the first text, reattempting identification of the at least one application by executing natural language understanding (NLU) on the first text to determine the at least one application capable of executing the function.  

11. The method of claim 10, further comprising: identifying the at least one application program by comparing the first text with at least one of a plurality of prestored sentences, a plurality of prestored phrases, and a plurality of prestored words.  

12. The method of claim 10, further comprising: performing the NLU on the first text to identify a domain indicating a set of prestored user intents indicated by the first text.  

13. The method of claim 10, wherein the identified at least one application program comprises at least one of an application program downloadable from an app store, a web application program, and an interactive agent program.  

14. The method of claim 10, further comprising: when the at least one application is not identified by executing NLU, executing an Internet search on the first text.  

15. The method of claim 10, further comprising: after the second data is transmitted to the first external device for display, receiving a user selection as transmitted from the first external device.  
16. The method of claim 15, further comprising: transmitting to the first external device an indication allowing performance of the function based on the user selection.  

17. The method of claim 15, further comprising: transmitting to the first external device a second indication allowing display of a result of performance of the function by an external server, based on the user selection.  

18. The method of claim 15, further comprising: executing the function according to selection of a function available to the identified at least one application, the function derived from at least one of a downloadable application program, a web application program, and an interactive agent program.




Allowable Subject Matter
Claims 1-18 are allowed over the prior art on record as argued by the applicant.  The following is an examiner’s statement of reasons for allowance: Examiner had already discussed the similarities between the prior art and the instant invention previous communications in the parent application, now became USPN 10839806.  Costa (USPN 9361084) and Fry (USPG 2014/0379338), individually or in combination, fail to explicitly disclose the inventive concept of a two-step process of application identification in which when a first attempt fails to identify an application from a voice input that includes a request to execute a function using at least one application not included in the voice input speech input, a second attempt is performed on the same input using a NLU to determine at least one application capable of executing the function.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VanLund et al. (USPG 2016/0180853) teach a method of selecting an appropriate application by analyzing speech input using both speech recognition process and NLP technique that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656